


110 HR 5241 IH: Colorado Forest Insect Emergency

U.S. House of Representatives
2008-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5241
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2008
			Mr. Udall of Colorado
			 introduced the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committee on Natural Resources, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Healthy Forests Restoration Act of 2003 to
		  authorize the Secretary of Agriculture and the Secretary of the Interior to
		  take expedited action to reduce the increased risk of severe wildfires to
		  Colorado communities, water supplies, and infrastructure in or near forested
		  areas most severely affected by infestations of bark beetles and other insects,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Colorado Forest Insect Emergency
			 Response Act of 2008.
		2.Response to
			 severe infestations of bark beetles and other insects on Federal land in
			 Colorado
			(a)FindingsThe Congress finds the following:
				(1)Fire and bark
			 beetles and other insects that feed on trees are natural parts of Colorado’s
			 forest ecology that have some beneficial effects and help shape the forests by
			 thinning dense tree stands and promoting cyclical re-growth.
				(2)However, in
			 various parts of Colorado, large-scale infestations of bark beetles and other
			 insects, in combination with other factors, have increased the likelihood of
			 unusually severe wildfires that pose a threat to lives and property in nearby
			 communities and to municipal water supplies and other infrastructure.
				(3)The Healthy
			 Forests Restoration Act of 2003 (Public Law 108–148; 16 U.S.C. 6501 et seq.)
			 was enacted to address the need to reduce the volume of fuel that can feed the
			 most severe wildfires that threaten communities.
				(4)The modification of some provisions of the
			 Healthy Forests Restoration Act of 2003 will help to further expedite action to
			 reduce the risks of severe wildfires to Colorado communities, water supplies,
			 and infrastructure in or near forested areas most severely affected by
			 infestations of bark beetles and other insects.
				(b)Insect-emergency
			 area definedSection 101 of the Healthy Forests Restoration Act
			 of 2003 (16 U.S.C. 6511) is amended—
				(1)by redesignating
			 paragraphs (12) through (16) as paragraphs (13) through (17), respectively;
			 and
				(2)by inserting after
			 paragraph (11) the following new paragraph:
					
						(12)Insect-emergency
				areaThe term insect-emergency area means an area of
				Federal land in Colorado designated by the Secretary pursuant to section
				107.
						.
				(c)Alternative
			 Analysis ProcessSection 104(d)(2) of the Healthy Forests
			 Restoration Act of 2003 (16 U.S.C. 6514(d)(2)) is amended by inserting after
			 at-risk community the following: or on any other lands
			 identified for such a project in a community wildfire protection plan for an
			 at-risk community in or adjacent to an insect-emergency area.
			(d)Response to
			 insect emergenciesTitle I of the Healthy Forests Restoration Act
			 of 2003 is amended—
				(1)by redesignating
			 sections 107 and 108 as sections 108 and 109, respectively; and
				(2)by inserting after
			 section 106 (16 U.S.C. 6516) the following new section:
					
						107.Colorado
				insect-emergency areas
							(a)Designation of
				insect-emergency areas
								(1)Designation
				authorityThe Secretary may
				designate an area of Federal land in Colorado as an insect-emergency area
				if—
									(A)the Secretary
				determines that the area is subject to a widespread infestation of bark beetles
				or other insects;
									(B)the Secretary determines that the area is
				characterized by insect-induced tree mortality that has, or within one year of
				the determination will have, produced a condition such that an immediate
				reduction in hazardous fuels is required in order to reduce the risks to human
				life and property or to a municipal water supply from a severe wildfire;
				and
									(C)the area is
				identified for hazardous fuel reduction treatment in a community wildfire
				protection plan.
									(2)CriteriaThe
				determinations required by subparagraphs (A) and (B) of paragraph (1) shall be
				made on the basis of the best information available, including observation of
				relevant insect infestations.
								(3)Limitation on
				delegationIn the case of
				National Forest System lands, the authority to designate an insect-emergency
				area may be delegated only to a Regional Forester.
								(b)Initiation of
				designation process
								(1)InitiationThe
				designation of an insect-emergency area may be made on the initiative of the
				Secretary or in response to a request by any agency of the State of Colorado or
				a political subdivision thereof.
								(2)DeadlineIf a request for designation is initiated
				by the State or a political subdivision thereof, the Secretary shall issue a
				decision regarding the request not later than 90 days after receipt of the
				request.
								(c)Consultation and
				Public CommentBefore making
				the determinations required by subparagraphs (A) and (B) of paragraph (1) of
				subsection (a) with respect to an area, the Secretary shall—
								(1)consult with any
				Federal agency responsible for management of lands within a relevant community
				wildfire protection plan and appropriate State and local officials; and
								(2)provide public
				notice and seek public comments on the possible determinations.
								(d)Review of
				DesignationAny
				administrative or judicial review of the decision of the Secretary to designate
				an insect-emergency area shall be subject to regulations issued pursuant to
				section 105 and to the provisions of section 106.
							(e)Authorized
				hazardous fuel reduction projects in designated areasAn
				authorized hazardous fuel reduction project involving only lands within an
				insect-emergency area may be categorically excluded from documentation in an
				environmental impact statement and environmental assessment under the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) if—
								(1)the project
				involves only lands that are identified for hazardous-fuel reduction treatment
				in a community wildfire protection plan; and
								(2)the decision to
				categorically exclude the project is made in accordance with applicable
				extraordinary circumstances procedures established pursuant to section 1508.4
				of title 40, Code of Federal
				Regulations.
								.
				
